          Case 1:08-cv-00502-RCL Document 121 Filed 08/20/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

-------------------------------------------------------------------- X

MARY NELL WYATT, et al.,

                                  Plaintiffs,                            Docket No: 08-cv-502 (RCL)

                          -against-

SYRIAN ARAB REPUBLIC, et al.,

                                  Defendants.

-------------------------------------------------------------------- X

                NOTICE OF CHARGING LIEN OF PLAINTIFFS’ COUNSEL

TO THE PLAINTIFFS, THEIR ATTORNEYS OF RECORD, ALL OTHER PARTIES AND

THEIR ATTORNEYS, AND TO ANYONE WHO IS SERVED WITH A COPY OF THIS

NOTICE:

        PLEASE TAKE NOTICE that The Berkman Law Office, LLC and Israeli attorney

Nitsana Darshan-Leitner assert an attorney charging lien under the laws of this forum in and to

the proceeds of any and all collection, recovery, judgment, claim, collateral undertaking, or

distribution, including without limitation any distribution made by the United States Victims of

State Sponsored Terrorism Fund (“USVSST Fund”), to be received by the Plaintiffs, either in

whole or in part, now or in the future, for the purposes of securing the fee claim of one-third of

the gross proceeds, or in the case of a distribution from the USVSST Fund 25% of the gross

proceeds, guaranteed under the certain written contract dated December 21, 2015 by and

between The Berkman Law Office LLC and the Law Office of Nitsana Darshan-Leitner, on the

one hand, and each of the Plaintiffs, on the other hand.
          Case 1:08-cv-00502-RCL Document 121 Filed 08/20/19 Page 2 of 3



         Such lien attaches under this jurisdiction’s rule that a charging lien arises when “there

exist[s] between the client and his attorney an agreement from which the conclusion may

reasonably be reached that they contracted with the understanding that the attorney’s charges

were to be paid out of the judgment recovered.” Wolf v. Sherman, 682 A.2d 194, 197 (D.C.

1996), citing Elam v. Monarch, 598 A.2d 1167, 1169 (D.C. 1991).

         PLEASE TAKE FURTHER NOTICE that any and all collection recovery, distribution,

funds on hand, cash on hand, or any recovery due the Plaintiffs, or any one of them, are subject

to and are hereby impressed by this charging lien in favor of The Berkman Law Office, LLC and

the Law Office of Nitsana Darshan-Leitner.


Dated:    Brooklyn, New York
          August 20, 2019
                                                      Respectfully submitted,

                                                      THE BERKMAN LAW OFFICE, LLC
                                                      Attorneys for the Plaintiffs


                                                      by:
                                                            Robert J. Tolchin

                                                      111 Livingston Street, Suite 1928
                                                      Brooklyn, New York 11201
                                                      718-855-3627




                                                -2-
         Case 1:08-cv-00502-RCL Document 121 Filed 08/20/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on the date indicated below a true copy of the foregoing
was served via United States First Class Mail to the following:

Marvin T. Wilson                                    Renetta T. Wilson
2287 North Preston Road                             2287 North Preston Road
Celina, Texas 75009                                 Celina, Texas 75009

Barry T. Key                                        Gina R. Wilson
3534 Deeds Road                                     1300 North Custer Road, #3305
Houston, Texas 77084                                Allen, Texas 75013

Bradley G. Key                                      Kimi L. Wilson-Johns
4053 FM 2207                                        614 County Road 4446
Gladewater, Texas 75647                             Whitewright, Texas 75491



Mary Nell Lee                                       Amanda B. Lippelt
3413 Greens Mill Road                               480 White Oak Trail
Spring Hill, Tennessee 37174                        Spring Hill, Tennessee 37174

Michelle L. Schelles                                Daniel K. Wyatt
387 Shaw Road                                       134 Chippendale Drive
Shelbyville, Tennessee 37160                        Hendersonville, Tennessee 37075




Dated:   Brooklyn, New York
         August 20, 2019

                                                      Robert J. Tolchin
